Mr. Justice Boggs delivered the opinion of the court. 5. Mines and minerals, § 91*—what is purpose of statute in relation to cross-cuts. The provisions of the Mining Act (J. & A. If 7475 et seq.) in relation to cross-cuts have reference more particularly to the health of miners than to their safety, the primary purpose of a cross-cut being to furnish ventilation, yet it cannot be said that the statute may not take the question of safety into consideration. 6. Mines and minerals, § 182*.—when question whether miner should he instructed as to handling of explosives for jury. In an action under the Miners’ Act (J. & A. If 7475 et seq.), it is a question of fact for the jury whether an experienced miner holding a certificate as such under the provisions of the statute, but whose business is not that of an experienced shot firer as contemplated by the statute, should be instructed by the mine manager as to the handling of explosives and whether the failure so to instruct is negligence. 7. Pleadings, § 451*—how question whether evidence tends to support declaration or count thereof raised. In an action for negligence a motion made at the close of all the evidence to exclude the evidence and to instruct the jury to find defendant not guilty raises the question whether plaintiff’s evidence tends to support his declaration or some count thereof. 8. Mines and minerals, § 148*—when evidence sufficient to support counts in declaration for personal injuries. In an action by a miner to recover for personal injuries sustained while firing shots in defendant’s coal mine, where it was alleged that owing to defendant’s negligence in leaving a car on the track in the room where plaintiff was working, plaintiff, whose cap lamp had been extinguished by the flame of one of the shots, was prevented from escaping from the room in season to prevent his being injured by the explosion of the second shot, plaintiff’s evidence examined and held to tend to support certain counts in the declaration. 9. Trial, § 195*—when motion to direct verdict for defendant properly refused. In an action for negligence it is not error to refuse a motion to exclude the evidence and to find defendant not guilty where plaintiff’s evidence tends to support some counts of the declaration. 10. Trial, § 211*—when motion to instruct jury to disregard counts of declaration properly refused. It is error to refuse a motion to instruct the jury to disregard certain counts of the declaration where the evidence does not show a right of recovery on such counts. 11. Negligence, § 242*—when refusal of instruction on proximate cause erroneous. In an action to recover for personal injuries alleged to have been sustained as a result of defendant’s negligence, it is error to refuse an instruction to find defendant not guilty if the jury found that defendant’s negligence was not the sole proximate cause of plaintiff’s injury. 12. Instructions, § 4*—when court should give instruction defining proximate cause. In an action to recover for personal injuries alleged to have been sustained as a result of defendant’s negligence, where an instruction is given to find defendant not guilty if the jury find that his negligence was not the sole proximate cause of plaintiff’s injury, an instruction defining “proximate cause” should be given- in connection with the first instruction where none is tendered by either party. 13. Instructions, § 137*—when inapplicable instructions properly refused. It is not error to refuse instructions which do not state correct principles of law or are not applicable to the facts in the case. 14. Appeal and error, § 1410*—when verdict set aside because of insufficiency of evidence. While the Appellate Court should not disturb a verdict unless such verdict is against the manifest weight of the evidence, yet where other errors intervene which may have affected the verdict the court should much more readily set the verdict aside and remand the cause for another trial. 15. Damages, § 141*—when verdict for personal injuries not excessive. In an action by a miner to recover for personal injuries, where as a result of the accident plaintiff lost the sight of both eyes, and where at the time of the accident plaintiff was thirty-nine years old, a time of life which made it hard for him to take up a new line of employment, a verdict for plaintiff for $10,000 held not so excessive as to require a reversal.